Case 2:20-cv-11452-RGK-KS Document 19-5 Filed 02/12/21 Page 1 of 3 Page ID #:113



   1

   2

   3

   4

   5

   6

   7

   8
                                UNITED STATES DISTRICT COURT
   9
                              CENTRAL DISTRICT OF CALIFORNIA
  10

  11   CHRISTIAN T. KIM, on behalf of             )      Case No. 2:20-cv-11452-RGK-KS
       himself and all others similarly situated, )
  12                                              )      [Assigned to Hon. R. Gary Klausner]
                   Plaintiff,                     )
  13                                              )      [PROPOSED] ORDER GRANTING
              v.                                  )      MOTION OF DEFENDANTS TO
  14                                                     COMPEL ARBITRATION AND
       GAP, INC.; BANANA REPUBLIC;                )      STAY ACTION
  15   SYNCHRONY BANK, and DOES 1-10, )
       inclusive,                                 )      [Notice of Motion and Motion to
  16                                              )      Compel Arbitration, Declaration of
                   Defendants.                    )      Joline White and Request for Judicial
  17                                              )      Notice filed concurrently]
                                                  )
  18                                              )      Hearing
                                                  )      Date:      April 26, 2021
  19                                              )      Time:      9:00 a.m.
                                                  )      Courtroom: 850
  20
                                                  )
                                                  )      Action Filed: December 18, 2020
  21
                                                  )
  22

  23

  24

  25

  26

  27

  28

                 [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND STAY ACTION
                                                                           Case No. 2:20-cv-11452-RGK-KS
       LA 52529947
Case 2:20-cv-11452-RGK-KS Document 19-5 Filed 02/12/21 Page 2 of 3 Page ID #:114



   1                                      [PROPOSED] ORDER
   2           Having reviewed and considered the Motion of Defendants Synchrony Bank,
   3   The Gap, Inc. and Banana Republic (Apparel), LLC (“Defendants”) to Compel
   4   Arbitration and Stay Action (the “Motion”), the submissions of the parties related
   5   thereto and the argument of counsel, the Court finds that a valid and enforceable
   6   written agreement to arbitrate exists between plaintiff Christian T. Kim (“Plaintiff”)
   7   and Defendants that encompasses Plaintiff’s claims against Defendants in this action
   8   and mandates arbitration on an individual basis. Under the Federal Arbitration Act, 9
   9   U.S.C. §§ 1-16, the parties’ arbitration agreement must be enforced as written, and
  10   Plaintiff’s claims against Defendants must be individually arbitrated rather than
  11   litigated in this court. The Court hereby GRANTS the Motion and ORDERS that
  12   Plaintiff shall arbitrate his claims against Defendants, on an individual basis,
  13   pursuant to the terms of the parties’ arbitration agreement. The action is STAYED
  14   pending completion of arbitration.
  15
                     IT IS SO ORDERED.
  16

  17    Dated:
                                                                   Hon. R. Gary Klausner
  18                                                             United States District Judge
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    -1-
                 [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND STAY ACTION
                                                                             Case No. 2:20-cv-11452-RGK-K
       LA 52529947
Case 2:20-cv-11452-RGK-KS Document 19-5 Filed 02/12/21 Page 3 of 3 Page ID #:115



   1                              CERTIFICATE OF SERVICE
   2           I hereby certify that on February 12, 2021, a copy of the foregoing
   3   [PROPOSED] ORDER GRANTING MOTION OF DEFENDANTS TO
   4   COMPEL ARBITRATION AND STAY ACTION was filed electronically and
   5   served by mail on anyone unable to accept electronic filing. Notice of this filing will
   6   be sent by e-mail to all parties by operation of the court’s electronic filing system or
   7   by mail to anyone unable to accept electronic filing as indicated on the Notice of
   8   Electronic Filing. Parties may access this filing through the court’s EM/ECF
   9   System.
  10

  11                                                       /s/ Julia B. Strickland
  12
                                                             Julia B. Strickland

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   1
                                                                            CERTIFICATE OF SERVICE
                                                                         Case No. 2:20-cv-11452-RGK-KS
       LA 52529947
